Citation Nr: 0824676	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-28 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for an acquired psychiatric disorder, to 
include bipolar disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Veteran (also referred to as Appellant)


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1981.  Service records reflect that he had additional 
service in the Air Force Reserve from September 1976 to 
January 1976, and from January 1981 to November 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Regional 
Office (RO) in that denied service connection for an acquired 
psychiatric disability, to include bipolar disorder.

In August 1994, the RO denied the veteran's claims for 
service connection for an acquired psychiatric disability, to 
include bipolar disorder.  The veteran filed a timely 
substantive appeal to the Board.  In July 1998 and December 
1999 decisions, the Board remanded the case for further 
development.  The Board denied service connection for an 
acquired psychiatric disability, to include bipolar disorder, 
in a June 2001 decision.  The veteran did not appeal this 
decision, which was final when issued. 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100(a) (2007). 

In August 2005, through his attorney, the veteran requested 
reopening of the claim for service connection for psychiatric 
disorder.  In the June 2006 rating decision on appeal, the RO 
found that new and material evidence had been received, and 
reopened the claim, and denied on the merits the claim for 
service connection for an acquired psychiatric disability, to 
include bipolar disorder.  Regardless of the RO's decision, 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

The (reopened) issue of service connection for a an acquired 
psychiatric disability, to include bipolar disorder, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  A June 2001 Board decision denied service connection for 
an acquired psychiatric disability, to include bipolar 
disorder, finding that there was no evidence of in-service 
psychiatric injury or disease, and that an acquired 
psychiatric disorder was not of service origin.

2.  The evidence added to the record since the June 2001 
Board decision was not previously submitted to agency 
decision makers, is not cumulative or redundant and, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim for service connection for an 
acquired psychiatric disability, to include bipolar disorder.


CONCLUSIONS OF LAW

1.  The June 2001 Board decision that denied service 
connection for a psychiatric disorder was final when issued.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.1100 (2007).

2.  New and material evidence has been received, and the 
claim for service connection for an acquired psychiatric 
disability, to include bipolar disorder, is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the Board's favorable determination finding that 
new and material evidence has been received, and reopening, 
service connection for an acquired psychiatric disability, to 
include bipolar disorder, no further discussion of VCAA 
compliance is needed at this time.  Because the claim has 
been reopened, any deficiency regarding notice of the basis 
for a prior final denial of a claim, or what information or 
evidence is necessary to reopen a claim, is not prejudicial 
to the appellant's claims.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The reopened issue of service connection for 
an acquired psychiatric disability, to include bipolar 
disorder, is addressed below in the REMAND section of this 
decision.  

New and Material Evidence to Reopen Service Connection

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A June 2001 Board decision denied service connection for an 
acquired psychiatric disorder, to include bipolar disorder, 
finding that there was no evidence of in-service psychiatric 
injury or disease, and that an acquired psychiatric disorder 
that began two years after service was not of service origin.  
The June 2001 Board decision that denied service connection 
for a psychiatric disorder was final when issued.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

The evidence of record at the time of the June 2001 Board 
decision included service treatment records, service 
personnel records, the veteran's multiple contentions, VA 
outpatient treatment reports, private medical records, lay 
statements from fellow service members and the veteran's 
testimony from hearings before the RO and the Board.  Service 
treatment records reflected no complaints or findings of a 
psychiatric disability during the veteran's period of active 
duty.  Private medical records from February 1983 to March 
1993 reflect that the veteran was treated for a psychiatric 
disability.  Private medical records also reveal that he was 
hospitalized several times for a psychiatric disability in 
March 1983 and July 1986, and was diagnosed with various 
psychiatric disabilities including paranoid personality 
disorder, borderline personality disorder with paranoid 
features, bipolar disorder, bipolar affective disorder 
(mixed), bipolar disorder (manic with psychotic features), 
and manic bipolar disorder.  VA outpatient treatment reports 
from September 1993 to January 2001 reflect that the veteran 
received psychiatric treatment and was diagnosed with various 
psychiatric disabilities, including schizoaffective disorder, 
weight loss and depression, manic depression and most 
recently, bipolar disorder.  

The evidence of record at the time of the June 2001 Board 
decision included a July 1983 letter of recommendation by a 
fellow serviceman that indicated that the veteran was capable 
of taking on more responsibility than was required by his 
rank while in service.  In an October 1994 lay statement, a 
friend of the veteran stated that he had known the veteran 
all of his life, that the veteran was in perfect health prior 
to entering the Air Force and that in 1979 he witnessed the 
veteran taking several medications, including one for stress.  
The friend's statement also noted that at this time the 
veteran continued to pick up the phone and stated that it was 
ringing, although it was not.  

The evidence of record at the time of the June 2001 Board 
decision included a November 1996 hearing at the RO at which 
the veteran testified that his psychiatric disability began 
in his first term of service and manifested itself during his 
second term, for which he had to be hospitalized.  He 
reported he first saw a psychiatrist in January 1977.  The 
veteran testified that by February 1977, he could not take 
the stress and was told he could get out of the service or 
find himself a new job.  During a March 1999 hearing before 
the Board, the veteran testified that while he was not 
treated for a psychiatric disability in service, he self-
medicated with alcohol and was in denial of having a 
psychiatric disability.  He reported that his psychiatric 
disability was onset by the stress from service.  The veteran 
testified that the first time he was treated for a 
psychiatric disability following his active service was in 
March 1983.  He also testified that he was currently on 
medication, to include Lithium and Inderal.

The additional evidence received since the June 2001 Board 
decision includes a lay statement from the veteran's sister, 
a private medical opinion, and an additional statement by the 
veteran.  In a September 2005 statement, the veteran's sister 
reported that when the veteran came home for leave he was 
agitated all the time, and that, shortly after discharge, he 
displayed bizarre behavior, including taking apart their 
mother's stove to clean it, burning his military boots, 
cleaning the house all night and painting crosses over the 
walls.  For the purpose of determining whether new and 
material evidence has been received to reopen a claim for 
service connection, the credibility of these statements is 
presumed.  

In an October 2005 private medical report, a physician opined 
that, based upon a review of the record, he believed that the 
veteran's current bipolar disorder began near the end of his 
active service or within a year of his discharge.  Finally, 
in an additional statement from the veteran, dated December 
2006, he reported that during the last year or two of his 
military service he would hear voices, talk with the 
television, be high then low, and he heard messages caused by 
a ringing in his ears.  He also reported that he believed his 
mental problem caused a lack of sleep.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
veteran's acquired psychiatric disability, to include bipolar 
disorder, and relates to unestablished fact of in-service 
symptoms and relationship of psychiatric disorder to service 
that are necessary to substantiate the veteran's claim for 
service connection for a psychiatric disorder.  The evidence 
is not considered cumulative or redundant of the evidence of 
record at the time of the final June 2006 Board decision, and 
furnishes a reasonable possibility of substantiating the 
appellant's claim for service connection for an acquired 
psychiatric disability, to include bipolar disorder.  
Therefore, the veteran's claim for service connection for an 
acquired psychiatric disability, to include bipolar disorder, 
is reopened.  See 38 C.F.R. § 3.156(a).




ORDER

New and material evidence having been received, service 
connection for an acquired psychiatric disability, to include 
bipolar disorder, is reopened, and is granted to this extent 
only.


REMAND

The determination that the claim is reopened does not end the 
inquiry.  Rather, the claim now must be considered on the 
merits.  However, the Board finds that additional development 
is necessary before such action can be taken.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

As noted above, VA outpatient and private medical records 
reflect that the veteran is currently diagnosed with bipolar 
disorder and receives psychiatric treatment for such.  The 
earliest medical evidence of psychiatric treatment was in 
March 1983, over a year following discharge from service, 
when the veteran was hospitalized for a psychiatric 
disability and later diagnosed with paranoid personality 
disorder and bipolar disorder.

Lay statements from the veteran, his friend, and his sister 
all indicate that the veteran displayed symptoms of a 
psychiatric disability during the end of his active duty and 
shortly after discharge from service.  

In an October 2005 private medical report, based on a review 
of the record, a physician opined that the veteran was 
currently suffering from bipolar disorder which began either 
near the end of his active service or within a year of his 
discharge from the Air Force.  

As the record includes some lay evidence of psychiatric 
symptoms manifesting during service and immediately following 
discharge from active duty, evidence of a current disability, 
and some evidence indicating that the veteran's current 
psychiatric disability may be associated with military 
service, a VA examination is necessary to obtain an opinion 
on the question of whether the veteran's current disability 
is related to his military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear 
v. Nicholson, 20 Vet. App. 410 (2006).  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective notice.

Accordingly, the reopened issue of service connection for an 
acquired psychiatric disorder, to include bipolar disorder, 
is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and etiology of the veteran's 
current psychiatric disability, to include 
bipolar disorder.  The claims folder must 
be made available to and reviewed by the 
examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis for any psychiatric 
disorders found.  

For each current psychiatric disorder, to 
include bipolar disorder, the examiner 
should express an opinion as to whether it 
is at least as likely as not (a 50 percent 
or higher probability) that a current 
psychiatric disorder, including bipolar 
disorder, is related to the veteran's 
active service.  A rationale for any 
opinions should be provided.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The purpose of this remand is to further assist the veteran 
in substantiating his claim for service connection.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


